Name: Regulation (EC) No 177/2008 of the European Parliament and of the Council of 20Ã February 2008 establishing a common framework for business registers for statistical purposes and repealing Council Regulation (EEC) NoÃ 2186/93
 Type: Regulation
 Subject Matter: business classification;  economic analysis;  information and information processing;  business organisation;  information technology and data processing
 Date Published: nan

 5.3.2008 EN Official Journal of the European Union L 61/6 REGULATION (EC) No 177/2008 OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL of 20 February 2008 establishing a common framework for business registers for statistical purposes and repealing Council Regulation (EEC) No 2186/93 THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 285(1) thereof, Having regard to the proposal from the Commission, Acting in accordance with the procedure laid down in Article 251 of the Treaty (1), Whereas: (1) Council Regulation (EEC) No 2186/93 (2) established a common framework for setting up business registers for statistical purposes with harmonised definitions, characteristics, scope and updating procedures. In order to maintain the development of business registers in a harmonised framework a new regulation should be adopted. (2) Council Regulation (EEC) No 696/93 on the statistical units for the observation and analysis of the production system in the Community (3) contains the definitions of the statistical unit to be used. The internal market requires improved statistical comparability to meet Community requirements. In order to achieve that improvement, common definitions and descriptions should be adopted for enterprises and other relevant statistical units to be covered. (3) Council Regulation (EC, Euratom) No 58/97 of 20 December 1996 concerning structural business statistics (4) and Council Regulation (EC) No 1165/98 of 19 May 1998 concerning short-term statistics (5) established a common framework for the collection, compilation, transmission and evaluation of Community statistics on the structure, activity, competitiveness and performance of businesses in the Community. Business registers for statistical purposes represent a basic element of such a common framework, making it possible to organise and coordinate statistical surveys by providing a harmonised sampling frame. (4) Business registers are one method by which to reconcile the conflicting requirements for collating increased information on enterprises on the one hand and lightening their administrative burden on the other, in particular by using existing information in administrative and legal files, especially in the case of micro, small- and medium-sized enterprises, as defined in Commission Recommendation 2003/361/EC of 6 May 2003 (6). (5) Council Regulation (EC) No 322/97 of 17 February 1997 on Community Statistics (7) set the framework for establishing a Community statistical programme and established a common framework for statistical confidentiality. (6) The specific rules for processing data within the framework of the Community statistical programme do not affect Directive 95/46/EC of the European Parliament and of the Council of 24 October 1995 on the protection of individuals with regard to the processing of personal data and on the free movement of such data (8). (7) Business registers for statistical purposes are the main source for business demography, as they keep track of business creations and closures as well as the structural changes in the economy by concentration or de-concentration, brought about by operations such as mergers, takeovers, break ups, split offs and restructuring. (8) Business registers provide the basic information that is required to meet a strong policy interest in rural development, not only as regards agriculture but also as regards its increasing combination with other activities not covered by product-based agricultural statistics. (9) Public enterprises play an important role in the national economies of the Member States. Commission Directive 80/723/EEC of 25 June 1980 on the transparency of financial relations between Member States and public undertakings (9) covers particular categories of public undertaking. Public enterprises and public corporations should therefore be identified in business registers and this can be done by the institutional sector classification. (10) Information on links of control between legal units is needed in order to define enterprise groups, delineate the enterprises correctly, profile large and complex units and study the level of concentration on particular markets. Enterprise group information improves the quality of the business registers and can be used to reduce the risk of disclosure of confidential data. Certain financial data are often more meaningful at the level of the group or subgroup than at that of the individual enterprise; indeed, they may be available only at the level of the group or subgroup. Recording enterprise group data makes possible, when necessary, surveys of the group rather than of the group's enterprises, and this may reduce the response burden significantly. In order to register enterprise groups, business registers should be further harmonised. (11) Increasing economic globalisation challenges the current production of several statistics. By recording data from multinational enterprise groups, business registers form a basic tool for the improvement of many statistics related to globalisation: international trade in goods and services, balance of payments, foreign direct investment, foreign affiliates, research, development and innovation, and the international labour market. The majority of these statistics cover the whole economy and thus require that business registers cover all sectors of the economy. (12) Pursuant to Article 3(2) of Council Regulation (Euratom, EEC) No 1588/90 of 11 June 1990 on the transmission of data subject to statistical confidentiality to the Statistical Office of the European Communities (10), national rules on statistical confidentiality may not be invoked to prevent the transmission of confidential statistical data to the Community authority (Eurostat) where an act of Community law provides for the transmission of such data. (13) In order to guarantee the fulfilment of the obligations laid down in this Regulation, Member States' institutions responsible for the collection of the data may need access to administrative data sources such as registers held by tax and social security authorities, central banks, other public institutions, and other data bases containing information on cross-border transactions and positions, wherever such data are necessary for the production of Community statistics. (14) Regulation (EC) No 184/2005 of the European Parliament and of the Council of 12 January 2005 on Community statistics concerning balance of payments, international trade in services and foreign direct investment (11) established a common framework for the compilation, transmission and evaluation of relevant Community statistics. (15) The measures necessary for the implementation of this Regulation should be adopted in accordance with Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commission (12). (16) In particular, the Commission should be empowered to decide on the coverage of the smallest enterprises and all-resident enterprise groups, update the list, definitions and continuity rules of the register characteristics in the Annex, establish common quality standards as well as the content and periodicity of the quality reports, and adopt the rules for updating registers. Since those measures are of general scope and are designed to amend non-essential elements of this Regulation, inter alia, by supplementing it with new non-essential elements, they must be adopted in accordance with the regulatory procedure with scrutiny provided for in Article 5a of Council Decision 1999/468/EC. (17) Regulation (EEC) No 2186/93 should therefore be repealed. (18) The Statistical Programme Committee established by Council Decision 89/382/EEC, Euratom (13) has been consulted, HAVE ADOPTED THIS REGULATION: Article 1 Purpose This Regulation establishes a common framework for business registers for statistical purposes in the Community. Member States shall set up one or more harmonised registers for statistical purposes, as a tool for the preparation and coordination of surveys, as a source of information for the statistical analysis of the business population and its demography, for the use of administrative data, and for the identification and construction of statistical units. Article 2 Definitions For the purposes of this Regulation, the following definitions apply: (a) legal unit, enterprise, local unit and enterprise group shall be as defined in the Annex to Regulation (EEC) No 696/93; (b) national authorities shall be as defined in Article 2 of Regulation (EC) No 322/97; (c) statistical purposes shall be as described in Article 2(4) of Regulation (EEC) No 1588/90; (d) multinational enterprise group shall mean an enterprise group which has at least two enterprises or legal units located in different countries; (e) truncated enterprise group shall mean the enterprises and the legal units of a multinational enterprise group, which are resident in the same country. It may comprise only one unit, if the other units are non-resident. An enterprise may be the truncated enterprise group or part thereof. Article 3 Scope 1. In accordance with the definitions given in Article 2 and subject to the limitations specified in this Article, registers shall be compiled of: (a) all enterprises carrying on economic activities contributing to the gross domestic product (GDP), and their local units; (b) the legal units of which those enterprises consist; (c) truncated enterprise groups and multinational enterprise groups; and (d) all-resident enterprise groups. 2. The requirement in paragraph 1 shall not, however, apply to households insofar as the goods and services they produce are for their own consumption, or involve the letting of own property. 3. Local units not constituting separate legal entities (branches), which are dependent on foreign enterprises, and classified as quasi-corporations in accordance with the European System of Accounts 1995 set up by Council Regulation (EC) No 2223/96 of 25 June 1996 on the European system of national and regional accounts in the Community (14) and the United Nation's 1993 System of National Accounts, shall be deemed to be enterprises for the purposes of the business registers. 4. Enterprise groups can be identified through the links of control between their legal units. In order to delineate enterprise groups, the definition of control set out in point 2.26 of Annex A to Regulation (EC) No 2223/96 shall be used. 5. This Regulation shall apply only to units which, wholly or partially, exercise an economic activity. Any activity comprising the offer of goods and services on a given market shall be regarded as an economic activity. In addition, non-market services contributing to the GDP, as well as direct and indirect holdings of active legal units shall be regarded as economic activities for the purposes of business registers. Economically inactive legal units are part of an enterprise only in combination with economically active legal units. 6. The measures designed to amend non-essential elements of this Regulation concerning the extent to which enterprises with less than half a person employed and all-resident enterprise groups of no statistical importance to the Member States are to be included in the registers, and the definition of units consistent with those for agricultural statistics, shall be decided in accordance with the regulatory procedure with scrutiny referred to in Article 16(3). Article 4 Data sources 1. While complying with conditions as to quality referred to in Article 6, Member States may collect the information required under this Regulation using any sources that they consider relevant. National authorities shall be authorised, within their sphere of competence, to collect, for statistical purposes, information covered by this Regulation contained in administrative and legal files. 2. Where the required data cannot be collected at a reasonable cost, national authorities may use statistical estimation procedures, while respecting the need for accuracy and quality. Article 5 Register characteristics 1. The units listed in the registers shall be characterised by an identity number and the descriptive details specified in the Annex. 2. The measures concerning the updating of the list of characteristics and the definition of the characteristics and continuity rules, designed to amend non-essential elements of this Regulation by supplementing it, shall be adopted in accordance with the regulatory procedure with scrutiny referred to in Article 16(3). Article 6 Quality standards and reports 1. Member States shall take all measures necessary to ensure the quality of the business registers. 2. Member States shall provide the Commission (Eurostat), on its request, with a report on the quality of the business registers (hereinafter referred to as quality reports). 3. The measures relating to common quality standards as well as the content and periodicity of the quality reports, designed to amend non-essential elements of this Regulation by supplementing it, shall be adopted in accordance with the regulatory procedure with scrutiny referred to in Article 16(3), and taking into account the cost of compiling the data. 4. Member States shall inform the Commission (Eurostat) of major methodological or other changes that would influence the quality of the business registers as soon as they become known and not later than six months after any such change enters into force. 5. The Commission shall submit a report to the European Parliament and the Council on the implementation of this Regulation, addressing in particular the cost of the statistical system, the burden on business and the benefits. Article 7 Recommendations manual The Commission shall publish a business registers recommendations manual. The manual shall be updated in close cooperation with the Member States. Article 8 Time reference and periodicity 1. Entries onto and removals from the registers shall be updated at least annually. 2. The frequency of updating shall depend on the kind of unit, the variable considered, the size of the unit and the source generally used for the update. 3. The measures relating to the rules for updating, designed to amend non-essential elements of this Regulation by supplementing it, shall be adopted in accordance with the regulatory procedure with scrutiny referred to in Article 16(3). 4. Member States shall make annually a copy that reflects the state of the registers at the end of the year and keep that copy for at least 30 years for the purpose of analysis. Article 9 Transmission of reports 1. Member States shall carry out statistical analyses of the registers and transmit the information to the Commission (Eurostat), following a format and a procedure defined by the Commission in accordance with the regulatory procedure referred to in Article 16(2). 2. Member States shall transmit to the Commission (Eurostat), at its request, any relevant information with regard to the implementation of this Regulation in the Member States. Article 10 Exchange of confidential data between Member States The exchange of confidential data may take place, exclusively for statistical purposes, between the appropriate national authorities of different Member States, in accordance with national legislation, where the exchange is to ensure the quality of the multinational enterprise group information in the European Union. National central banks may be party to the exchange in accordance with national legislation. Article 11 Exchange of confidential data between the Commission (Eurostat) and Member States 1. National authorities shall transmit data on multinational enterprise groups and their constituent units, as defined in the Annex, to the Commission (Eurostat), to provide information, exclusively for statistical purposes, on multinational groups in the European Union. 2. In order to ensure a consistent record of data, exclusively for statistical purposes, the Commission (Eurostat), shall transmit to the appropriate national authorities of each Member State, data on a multinational enterprise group, including its constituent units, when at least one legal unit of the group is located in the territory of that Member State. 3. In order to ensure that the data transmitted under this Article is used exclusively for statistical purposes, the format, security and confidentiality measures, and procedure for the transmission of data on individual units to the Commission (Eurostat) and for the transmission of data on the multinational enterprise groups to the appropriate national authorities shall be adopted in accordance with the regulatory procedure referred to in Article 16(2). Article 12 Exchange of confidential data between the Commission (Eurostat) and central banks 1. For the purposes of this Regulation, the exchange of confidential data may take place, exclusively for statistical purposes, between the Commission (Eurostat) and national central banks, and between the Commission (Eurostat) and the European Central Bank, where the exchange is to ensure the quality of multinational enterprise group information in the European Union, and where the exchange is explicitly authorised by the appropriate national authority. 2. In order to ensure that the data transmitted under this Article is used exclusively for statistical purposes, the format, security and confidentiality measures, and procedure for the transmission of data on the multinational enterprise groups to the national central banks and the European Central Bank shall be adopted in accordance with the regulatory procedure referred to in Article 16(2). Article 13 Confidentiality and access to identifiable data 1. When the Commission (Eurostat), national authorities, national central banks and the European Central Bank receive confidential data pursuant to Articles 10, 11 and 12 they shall treat that information confidentially in accordance with Regulation (EC) No 322/97. 2. For the purposes of this Regulation, and notwithstanding Article 14 of Regulation (EC) No 322/97, any transmission of confidential data between national authorities and the Commission (Eurostat) may take place to the extent that such transmission is necessary for the production of specific Community statistics. Any further transmission must be explicitly authorised by the national authority that collected the data. Article 14 Transition period and derogations When business registers require a major overhaul, the Commission may grant a derogation at the request of a Member State for a transitional period that shall not exceed 25 March 2010. For agriculture, forestry and fishing, public administration and defence, and compulsory social security, and for the additional characteristics relating to enterprise groups, the Commission may grant a derogation at the request of a Member State for a transitional period that shall not exceed 25 March 2013. Article 15 Implementing measures 1. The following measures, designed to amend non-essential elements of this Regulation, inter alia, by supplementing it, shall be adopted in accordance with the regulatory procedure with scrutiny referred to in Article 16(3): (a) the coverage of the smallest enterprises and all-resident enterprise groups, as provided for in Article 3(6); (b) the updating of the list of register characteristics in the Annex, their definitions and their continuity rules, as provided for in Article 5, taking into account the principle that the benefits of the updating must outweigh its cost and the principle that the additional resources involved either for Member States or for enterprises remain reasonable; (c) the establishment of common quality standards, as well as the content and periodicity of the quality reports as provided for in Article 6(3); and (d) the rules for updating registers, as provided for in Article 8(3). 2. Measures, relating to the following shall be adopted in accordance with the regulatory procedure referred to in Article 16(2): (a) the transmission of information arising from the statistical analyses of registers, as provided for in Article 9; (b) the transmission of data on individual units for multinational enterprise groups between the Commission (Eurostat) and the Member States, as provided for in Article 11; and (c) the transmission of multinational enterprise group data between the Commission (Eurostat) and central banks, as provided for in Article 12. Article 16 Committee 1. The Commission shall be assisted by the Statistical Programme Committee. 2. Where reference is made to this paragraph, Articles 5 and 7 of Decision 1999/468/EC shall apply, having regard to the provisions of Article 8 thereof. The period laid down in Article 5(6) of Decision 1999/468/EC shall be set at three months. 3. Where reference is made to this paragraph, Article 5a(1) to (4) and Article 7 of Decision 1999/468/EC shall apply, having regard to the provisions of Article 8 thereof. Article 17 Repeal Regulation (EEC) No 2186/93 shall be repealed. References to the repealed Regulation shall be construed as being made to this Regulation. Article 18 Entry into force This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Strasbourg, 20 February 2008. For the European Parliament The President H.-G. PÃ TTERING For the Council The President J. LENARÃ IÃ  (1) Opinion of the European Parliament of 1 June 2006 (OJ C 298 E, 8.12.2006, p. 127), Council Common Position of 21 May 2007 (OJ C 193 E, 21.8.2007, p. 1) and Position of the European Parliament of 25 October 2007 (not yet published in the Official Journal) and Council Decision of 21 January 2008. (2) OJ L 196, 5.8.1993, p. 1. Regulation as amended by Regulation (EC) No 1882/2003 of the European Parliament and of the Council (OJ L 284, 31.10.2003, p. 1). (3) OJ L 76, 30.3.1993, p. 1. Regulation as last amended by Regulation (EC) No 1882/2003. (4) OJ L 14, 17.1.1997, p. 1. Regulation as last amended by Regulation (EC) No 1893/2006 of the European Parliament and of the Council (OJ L 393, 30.12.2006, p. 1). (5) OJ L 162, 5.6.1998, p. 1. Regulation as last amended by Regulation (EC) No 1893/2006. (6) OJ L 124, 20.5.2003, p. 36. (7) OJ L 52, 22.2.1997, p. 1. Regulation as amended by Regulation (EC) No 1882/2003. (8) OJ L 281, 23.11.1995, p. 31. Directive as amended by Regulation (EC) No 1882/2003. (9) OJ L 195, 29.7.1980, p. 35. Directive as last amended by Directive 2005/81/EC (OJ L 312, 29.11.2005, p. 47). (10) OJ L 151, 15.6.1990, p. 1. Regulation as last amended by Regulation (EC) No 1882/2003. (11) OJ L 35, 8.2.2005, p. 23. Regulation as amended by Commission Regulation (EC) No 602/2006 (OJ L 106, 19.4.2006, p. 10). (12) OJ L 184, 17.7.1999, p. 23. Decision as amended by Decision 2006/512/EC (OJ L 200, 22.7.2006, p. 11). (13) OJ L 181, 28.6.1989, p. 47. (14) OJ L 310, 30.11.1996, p. 1. Regulation as last amended by Regulation (EC) No 1932/2007 of the European Parliament and of the Council (OJ L 324, 10.12.2007, p. 1). ANNEX The business registers shall contain the following information by unit. The information does not have to be separately stored for each unit, if it can be derived from (an)other unit(s). Unmarked items are mandatory, items marked conditional are mandatory if available in the Member State and items marked optional are recommended. 1. LEGAL UNIT IDENTIFICATION CHARACTERISTICS 1.1. Identity number 1.2a. Name 1.2b. Address (including postcode) at the most detailed level 1.2c. Optional Telephone and fax numbers, e-mail address, and information to permit electronic collection of data 1.3. Value Added Tax (VAT) registration number or, failing that, other administrative identity number DEMOGRAPHIC CHARACTERISTICS 1.4. Date of incorporation for legal persons or date of official recognition as an economic operator for natural persons 1.5. Date on which the legal unit ceased to be part of an enterprise (as identified in 3.3) ECONOMIC/ STRATIFICATION CHARACTERISTICS 1.6. Legal form LINKS WITH OTHER REGISTERS Reference to associated registers, in which the legal unit is recorded and which contain information that can be used for statistical purposes 1.7a. Reference to the register of intra-Community operators set up in accordance with Regulation (EC) No 638/2004 (1), and Reference to customs files or to the register of extra-Community operators 1.7b. Optional Reference to balance sheet data (for units required to publish accounts), and Reference to the balance of payments register or foreign direct investment register, and Reference to the farm register Additional characteristics for legal units which are part of enterprises belonging to an enterprise group: LINK WITH ENTERPRISE GROUP 1.8. Identity number of the all-resident/truncated enterprise group (4.1), to which the unit belongs 1.9. Date of association to the all-resident/truncated group 1.10. Date of separation from the all-resident/truncated group CONTROL OF UNITS The resident control links can be recorded either top-down (1.11a) or bottom-up (1.11b). Only the first level of control, direct or indirect, is recorded for each unit (the whole chain of control can be obtained by combining these). 1.11a. Identity number(s) of resident legal unit(s), which are controlled by the legal unit 1.11b. Identity number of the resident legal unit, which controls the legal unit 1.12a. Country(ies) of registration, and identity number(s) or name(s) and address(es) of the non-resident legal unit(s), which are controlled by the legal unit 1.12b. Conditional VAT number(s) of non-resident legal unit(s), which are controlled by the legal unit 1.13a. Country of registration, and identity number or name and address of the non-resident legal unit, which controls the legal unit 1.13b. Conditional VAT number of the non-resident legal unit, which controls the legal unit OWNERSHIP OF UNITS Conditional The resident ownership can be recorded either top-down (1.14a) or bottom-up (1.14b). The recording of the information and the threshold used for the shareholding are subject to the availability of this information in the administrative sources. The recommended threshold is 10 % or more of direct ownership. 1.14a. Conditional (a) Identity number(s), and (b) shares (%) of resident legal unit(s) owned by the legal unit 1.14b. Conditional (a) Identity number(s), and (b) shares (%) of resident legal unit(s), which own(s) the legal unit 1.15. Conditional (a) Country(ies) of registration, and (b) identity number(s) or, name(s), address(es), and VAT number(s), and (c) shares (%) of non-resident legal unit(s) owned by the legal unit 1.16. Conditional (a) Country(ies) of registration, and (b) identity number(s) or, name(s), address(es), and VAT number(s), and (c) shares (%) of non-resident legal unit(s), which own(s) the legal unit 2. LOCAL UNIT IDENTIFICATION CHARACTERISTICS 2.1. Identity number 2.2a. Name 2.2b. Address (including postcode) at the most detailed level 2.2c. Optional Telephone and fax numbers, e-mail address, and information to permit electronic collection of data 2.3. Identity number of the enterprise (3.1), to which the local unit belongs DEMOGRAPHIC CHARACTERISTICS 2.4. Date of commencement of activities 2.5. Date of final cessation of activities ECONOMIC/ STRATIFICATION CHARACTERISTICS 2.6. Principal activity code at NACE 4-digit level 2.7. Conditional Secondary activities, if any, at NACE 4-digit level; this point concerns only local units which are the subject of surveys 2.8. Optional Activity carried out in the local unit constituting an ancillary activity of the enterprise to which it belongs (Yes/No) 2.9. Number of persons employed 2.10a. Number of employees 2.10b. Optional Number of employees in full-time equivalents 2.11. Geographical location code LINKS WITH OTHER REGISTERS 2.12. Conditional Reference to associated registers, in which the local unit appears and which contain information which can be used for statistical purposes (if such associated registers exist) 3. ENTERPRISE IDENTIFICATION CHARACTERISTICS 3.1. Identity number 3.2a. Name 3.2b. Optional Postal, e-mail and website addresses 3.3. Identity number(s) of the legal unit(s) of which the enterprise consist(s) DEMOGRAPHIC CHARACTERISTICS 3.4. Date of commencement of activities 3.5. Date of final cessation of activities ECONOMIC/ STRATIFICATION CHARACTERISTICS 3.6. Principal activity code at NACE 4-digit level 3.7. Conditional Secondary activities, if any, at NACE 4-digit level; this point concerns only enterprises which are the subject of surveys 3.8. Number of persons employed 3.9a. Number of employees 3.9b. Optional Number of employees in full-time equivalents 3.10a. Turnover save as provided in 3.10b 3.10b. Optional Turnover for agriculture, hunting and forestry, fishing, and public administration and defence, compulsory social security, private households with employed persons and extra-territorial organisations 3.11. Institutional sector and sub-sector according to European System of Accounts Additional characteristics for enterprises belonging to an enterprise group: LINK WITH ENTERPRISE GROUP 3.12. Identity number of the all-resident/truncated enterprise group (4.1), to which the enterprise belongs 4. ENTERPRISE GROUP IDENTIFICATION CHARACTERISTICS 4.1. Identity number of the all-resident/truncated group 4.2a. Name of the all-resident/truncated group 4.2b. Optional Postal, e-mail and website addresses of the resident/truncated head office 4.3. Part conditional Identity number of the all-resident/truncated group head (equals the identity number of the legal unit, which is the resident group head). Conditional if the controlling unit is a natural person, who is not an economic operator, recording is subject to the availability of this information in the administrative sources 4.4. Type of enterprise group: 1. all-resident group; 2. domestically controlled truncated group; 3. foreign controlled truncated group DEMOGRAPHIC CHARACTERISTICS 4.5. Date of commencement of the all-resident/truncated enterprise group 4.6. Date of cessation of the all-resident/truncated enterprise group ECONOMIC/STRATIFICATION CHARACTERISTICS 4.7. Principal activity code of the all-resident/truncated group at NACE 2-digit level 4.8. Optional Secondary activities of the all-resident/truncated group at NACE 2-digit level 4.9. Number of persons employed in the all-resident/truncated group 4.10. Optional Consolidated turnover Additional characteristics for multinational enterprise groups (types 2 and 3 in 4.4): The recording of variables 4.11 and 4.12a is optional until the transmission of information on multinational groups, as provided for in Article 11, has been established. IDENTIFICATION CHARACTERISTICS 4.11. Identity number of the global group 4.12a. Name of the global group 4.12b. Optional Country of registration, postal, e-mail and website addresses of the global head office 4.13a. Identity number of the global group head, if the group head is resident (equals the identity number of the legal unit, which is the group head). If the global group head is non-resident, its country of registration. 4.13b. Optional Global group head identity number or name and address, if non-resident ECONOMIC/STRATIFICATION CHARACTERISTICS 4.14. Optional Number of persons employed globally 4.15. Optional Consolidated global turnover 4.16. Optional Country of global decision centre 4.17. Optional Countries where enterprises or local units are located (1) Regulation (EC) No 638/2004 of the European Parliament and of the Council of 31 March 2004 on Community statistics relating to the trading of goods between Member States (OJ L 102, 7.4.2004, p. 1).